 



Exhibit 10-P-16
Time-Based Restricted Stock Units (RSUs) Description
For [2007] Annual Stock-Based Grants
Issued: March      , [2007]
What are Restricted Stock Units (RSUs)?
RSUs are phantom shares of Ford common stock that are paid out in actual shares
following a specified performance and/or restriction period. Time-based RSUs
awarded to you convert to bonafide shares of Ford Common Stock after a specified
restriction period.
Because RSUs are not “real” shares until the restriction period ends, you will
not be eligible to vote the shares, nor are the shares registered in your name.
RSUs are different from a stock option grant that gives you the right to
purchase shares of Ford stock at a specified price during a certain time period.
Who is eligible to receive Time-Based RSUs and when are they awarded?
LL5+ employees are eligible to be considered for a time-based RSU grant in March
of each year. The Company’s grant to an employee of a time-based RSU is not an
element of the employee’s compensation. Any grant to an employee does not
entitle an employee to any further grants in the future and the Company does not
guarantee that benefits under the 1998 Long-Term Incentive Plan will have a
particular value or be granted to the employee in the future.
How do time-based RSUs work? What happens when the restriction period lifts?
Time-based RSUs vest over a specified restriction period. [Grants awarded in
[2007] vest over a three year period. 33% of your grant will vest after one
year; 33% after two years; and 34% after three years.]
During the annual compensation planning process, management recommends a
stock-based award having a dollar value based on your Leadership Level and your
expected future contributions to Ford’s success. The number of RSUs granted to
you is based on the Fair Market Value* (FMV) of Ford Common Stock on the grant
date. An account showing your RSU grant will be set up in your name at
[                              ].
At the end of the specified restriction period, the RSUs are converted to actual
shares of Ford common stock, less shares withheld to cover any tax liability on
the value of the award. The shares carry all associated rights including voting
rights and the right to any dividend payments.
Will I receive dividends on my RSUs during the restriction period?
Dividend equivalents will not be paid on your RSU grant during the restriction
period. Dividends will begin after the RSU grant converts to actual shares of
Ford common stock, if the Company is paying dividends on common stock.
What about taxes?
RSUs are generally not recognized as taxable income at the time the RSU grant is
made. As soon as practicable after the restriction period ends, shares of Ford
common stock will be issued to you for this grant [less shares withheld to cover
any tax liability on the value of the grant].
What happens to my grant if I leave the Company before the [one/two/three] year
restriction is over?
If you leave the Company for any reason other than death, disability or approved
retirement before the restriction period ends, or if your employment terminates
for any reason prior to six months following the grant date, your grant will
automatically be forfeited.
Are there any other conditions related to the RSU awards?
There are several other conditions that you should be aware of:

 



--------------------------------------------------------------------------------



 



1)   You must refrain from engaging in any activity that is directly or
indirectly in competition with any activity of the Company or any subsidiary
thereof. In the event of non-fulfillment of this condition, your rights in the
RSU grant, including the right to have the grant converted to real shares of
Ford stock at the end of the applicable restriction period, will be forfeited
and cancelled.

2)   Your rights in the RSUs, including the right to have the grant converted to
real shares of Ford Stock at the end of the applicable restriction period, will
be forfeited and cancelled if it is determined that you have acted in a manner
inimical to the best interests of the Company.

3)   Your RSUs are subject to the terms and conditions described herein and in
the Company’s 1998 Long-Term Incentive Plan.

* The FMV is the average of the high and low price of Ford Common Stock trading
on the New York Stock Exchange on the applicable date.

 